Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore schedules Q2 2008 financial results (TSX: NTI; OTCBB: NTLNF) TORONTO, Aug. 5 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of core asset solutions, today announced that it is scheduled to release its second quarter results on Tuesday, August 12 following the close of the markets. The Company will hold a conference call at 10:00 a.m. (Eastern) on Wednesday, August 13 to discuss its financial results and review operational activities. Followers of Northcore are invited to listen to the call live over the Internet on the Investor Relations section of the Company's website, www.northcore.com. About Northcore Technologies Inc. Northcore Technologies provides software solutions and services that help organizations source, manage and sell their capital equipment and assets.
